TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-04-00117-CV


In re Joseph Martinez






ORIGINAL PROCEEDING FROM HAYS COUNTY



O R D E R


Relator Joseph Martinez has filed this original proceeding seeking to halt his criminal
trial in Hays County cause number CR-03-787 pending final disposition of his appeal to this Court
in Ex parte Joseph Martinez, number 03-04-00118-CR.  See Tex. Gov't Code Ann. § 22.221 (West
Supp. 2004) (court of appeals' writ power).  The appeal is from an order denying pretrial habeas
corpus relief on double jeopardy grounds in cause number CR-03-787.  See Ex parte Robinson, 641
S.W.2d 552, 554-55 (Tex. Crim. App. 1982) (defendant entitled to pretrial resolution of double
jeopardy claim).
The Honorable Fred A. Moore, Judge of the 22nd Judicial District Court of Hays
County, is instructed to stay further proceedings in cause number CR-03-787, State of Texas v.
Joseph Martinez, pending further order by this Court.  Judge Moore shall file his response to the
instant petition by 5:00 p.m. Tuesday, March 16, 2004.
It is ordered March 9, 2004

 
				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and Puryear
Do Not Publish